DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the same reference applied in the prior rejection of record for the teaching of a hook or matter specifically challenged in the argument. Further no specific argument was made against the Rowe reference and thus the new teaching of Morriss for an extension with an eyelet having a hook addresses the scope of the amended claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2011/0166636) in view of Morriss et al. (2015/0142100). Rowe shows (Fig. 1) a
prosthetic valve 10 configured to expand from a collapsed configuration to an expanded
configuration comprising: an anchor assembly 30 comprising an atrial anchor, a ventricular anchor, and a central portion 44 therebetween, in the expanded configuration, the atrial anchor extends radially outwards relative to the central portion; an annular strut frame 14 disposed radially within the anchor assembly and attached thereto in the collapsed configuration (paragraph 29) and also a plurality of extensions; and a plurality of replacement leaflets 28 secured to the annular strut frame. However, Rowe did not disclose at least one of the plurality of extensions includes an eyelet for attaching tether thereto for delivery of the prosthetic mitral valve. Morriss et al. teach (Figs. 20A-D) that a prosthetic anchor 100 for a heart valve includes a plurality of extensions 110 and extend about the circumference. Morriss et al. further teach (Fig. 44A) that tissue engaging elements with the extensions can alternatively (paragraphs 82,260) include eyelets with a hook 350. It would have been obvious to one of ordinary skill in the art to incorporate the  plurality of extensions having eyelets with a hook as taught by Morriss et al. in the prosthetic valve anchor of Rowe in order to give the surgeon more securement capability and manipulation to place the anchor at the site. With respect to claim 2, can be seen (Fig. 1) that Rowe discloses to have the strut frame include a plurality of linear posts 18 and a plurality of circumferential zig-zag features 24 extending therearound. Regarding claim 3, Rowe discloses (paragraphs 19,30) that the prosthetic mitral valve is configured to sell-expand from the collapsed configuration to the expanded configuration. With respect to claim 4, Rowe discloses (paragraph 36) the anchor assembly includes a plurality of hooks extending from the central portion and configured to engage tissue. Regarding claim 5, Rowe discloses (paragraph 35) that in the expanded configuration, the ventricular anchor extends outward from the central portion. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2011/0166636) in view of Morriss et al. (2015/0142100) as applied to claim 5 above, and further in view of Dwork (2014/0114408). Rowe in view of Morriss et al. is explained above. It is also noted that the prosthetic anchor for the valve implant has enlarged ends relative to the central portion of the anchor body. However, Rowe as modified by Morriss et al. did not explicitly disclose the anchor assembly forms an hour-glass shape. Dwork teaches (Figs. 2,4,5) a prosthetic anchor body in which its configuration is an hourglass shape. It would have been obvious to one of ordinary skill in the art the alternatively provide the anchor assembly with an hour-glass shape as taught by Dwork in the prosthetic valve assembly of Rowe as modified with Morriss et al. such that it can be provided with superior flexibility and resistance to stresses in multiple planes, see Dwork paragraph 49.
Allowable Subject Matter
Claims 7-16 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799